Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 1 of
                                      31




                             EXHIBIT G
    Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 2 of
                                          31



              In Re Zantac Case No. 9:20-md-02924- Plaintiffs’ PTO 32 Memorandum (2/26/2021)


        This dispute involves GSK’s continuous and repeated failure to comply with Pretrial Orders Nos. 47 and
54 requiring timely production of custodial files. GSK’s actions have caused the cancellation and delay of multiple
depositions, in an already tight discovery schedule. Plaintiffs reserve argument on whether GSK’s actions are
intentional; regardless of intent, the result is the same--prejudicial delay. 1 Accordingly, Plaintiffs request that the
Court order GSK to produce (1) the scheduled deponents on their currently scheduled deposition dates; and (2)
the deponents a second time thirty (30) days after the complete production of its long-overdue custodial
productions. Plaintiffs further request that the second day of depositions not be included in the “soft cap” on the
number of depositions under PTO 54. This relief is the only hope of keeping discovery remotely on track as it
will enable Plaintiffs to move the case forward under the schedule without prejudicing their right to fully question
deponents on GSK's late-produced discovery. 2

        Plaintiffs certify that they complied PTO #32. Good faith efforts to resolve differences failed, and require
resolution by the Court.

    1. GSK Violated Amended PTOs #47(“Document Discovery Schedule”) and PTO #54 (“Deposition
       Protocol”)

       After careful deliberation and input from the parties, this Court issued Amended Pretrial Order #47 on
October 3, 2020 which set forth a document production schedule. The Court noted that its intervention was
necessary to ensure the (18) eighteen-month discovery schedule. To balance Plaintiffs’ “need for the expeditious
production of certain documents” with Defendants’ need for time to comply, this Court ordered GSK’s Tranche
1 custodial file productions to start by November 24, 2020 and be substantially completed by December 31, 2020.
Unfortunately, GSK has repeatedly violated the PTO #47 deadlines; it failed to even start production by
November 24 and then failed to substantially complete custodial file production by December 31st. 3

        On June 16, 2020, Plaintiffs served six Notices for 30(b)(6) Depositions upon GSK. After attempting to
get dates scheduled cooperatively for months, on November 20, Plaintiffs finally received a date for the GSK
Regulatory 30(b)(6) deposition which was set for January 21, 2021; GSK designated Leslie Driver as the witness. 4
Due to GSK’s multiple delays, Ms. Driver’s deposition has been rescheduled three (3) times. The chronology of
this behavior is outlined in the attached chronology of Driver deposition and related discovery at Exhibit B.

       Given the rescheduling of the Driver deposition three (3) times due to GSK’s discovery delays, as we are
now seven (7) months into discovery without a single GSK deposition being completed, the Driver deposition
must go forward on March 3. Unfortunately, GSK notified Plaintiffs that it intends to produce 1,100 Driver
documents today, February 26, less than 5 days before the deposition and almost two months after GSK was
required to substantially complete Ms. Driver’s custodial file under Amended PTO #47. It will take Plaintiffs’
1
  This Court has often spoken and ruled upon burden and proportionality. In this instance, the disproportionate burden is on the Plaintiffs.
Every time we have to reschedule, time, resources and manpower are wasted. For every production, we have to load, review, analyze,
prepare generally and then specifically with regard to a particular deposition. Every time there is “glitch” or “hiccup” that requires a
reschedule, restart, redo or do-over, there is a real cost in lawyer, staff and vendor time, cost and delay. In a case of this magnitude and
scope, that cost is magnified and the effect exponential. Because of 3 reschedulings thus far, Plaintiffs have incurred more than triple
the time, cost and manpower that would have been necessary had GSK complied with the Court’s orders and its agreements. GSK’S
remedy, i.e., to reschedule and push it down the road again, is not fair, proportional or recoverable for Plaintiffs.
2
  At least 2 other Brand Defendants have agreed to this process and remedy, Boehringer Ingelheim (BI) and Sanofi.
3
  See Ex. A, Table of Custodial File Productions.
4
  Plaintiffs were told in August and again in September 2020 that the noncustodial Regulatory production was completed.
                                                                     1
    Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 3 of
                                          31



vendor time to upload the documents and time for Plaintiffs to review the late production. As such, Plaintiffs seek
an Order compelling GSK to produce Leslie Driver for a second day of deposition in April so that Plaintiffs do
not continue to be prejudiced by GSK’s repetitive substantial discovery delays in violation of PTO 47 5. Plaintiffs
further seek an Order compelling all currently scheduled depositions, including Graham Carey and Andrew Searle
proceed as scheduled with a subsequent deposition date to take place of each witness within thirty (30) days of
completion of their custodial files.

    2. GSK Arbitrarily and Unilaterally Limited the Dates of Custodial File Searches

         On October 22, 2020, Plaintiffs sent a letter to Defendants requesting specific information about the search
methodology employed to collect custodial files. (See Ex. C, Plaintiffs Oct. 22, 2020 Letter to GSK “10/22/20
Letter.”) Plaintiffs asked: “For each custodian, please identify the date range that you are conducting the search
for and provide the dates that they worked on Zantac as this information is necessary to access whether GSK is
searching an appropriate time frame. PTO 29 requires that you confirm with us regarding date restrictions.”
(See Ex. C, 10/22/20 Letter, emphasis added.) Plaintiffs’ position was reconfirmed on a November 13, 2020 meet-
and-confer and email on November 16, 2020. (See Ex. D, Plaintiffs’ November 16, 2020 Email.) On November
25, GSK responded that they would only agree to search and produce documents based on the dates of a
custodian’s involvement with Zantac and not based on the date of employment; GSK informed us that Ms. Driver
was involved with Zantac from 2017 to present, and that would be the period of its search. The required date
range was further confirmed in the parties’ joint PTO 47 Memo where GSK specifically represented that they
would do the same. (See Ex. E, GSK 11/25/2020 Email and Ex. G, PTO 47 Memo with GSK.) At no point did
the parties discuss or did GSK reveal that it was secretly limiting its custodial searches to only documents created
before September 13, 2019 dates. In fact, GSK represented the opposite on November 25, 2020, GSK represented
that it was searching current employee custodial files “until present.” Then on February 4, 2021, GSK sent an
email following up on a meet and confer and attached a chart regarding GSK custodians. (See Ex. F, GSK
February 4, 2021 Email and Attachment.) At no point in the email did GSK mention it arbitrarily and unilaterally
restricted custodial searches to pre-September 13, 2019 dates. 6 In fact, the only way that Plaintiffs learned of
GSK’s underhanded action was when reviewing the attached chart. GSK restricted and changed the dates it
searched for custodial files without notifying Plaintiffs.

       Finally, GSK notified Plaintiffs yesterday, February 25, that GSK stopped collecting custodial documents,
including documents for the Driver custodial file, on August 24, 2020, despite the fact that regulatory
communications and work on NDMA-related issues continued for months after. Plaintiffs request that GSK
produce the documents from September 19, 2019 through August 24, 2020 immediately and that GSK produce
the August 24, 2020 through February 1, 2021 documents, as well.

    3. PTO #54, Section E.5 Does Not Apply

        Contrary to GSK’s position, PTO #54, Sect. E.5 should not apply here. First, GSK’s behavior has caused
the parties to reschedule the Driver deposition three times. GSK must be deterred from continuing its abject failure
to meet this Court’s deadlines. Second, Plaintiffs’ only agreed to the March deposition date for Driver based on

5
  GSK has also notified Plaintiffs that it will not meet the PTO 47 deadlines in relation to noncustodial production currently set for
March 15th. GSK’s repeated noncompliance with PTO 47 will be the subject of a separate motion.
6
  Just the fact that GSK has unilaterally cut off its custodial productions as of when litigation started concerning Zantac is a red herring,
is contrary to the federal rules, unsupported and borders on a fraud on the Court. Every other Brand Defendant has produced custodial
and non-custodial documents that date all the way through 2020. It only makes sense, particularly with GSK and Sanofi, both the last
owners of Brand Rx and OTC Zantac and subject to ongoing investigations from the FDA and all over the world that has required them
to conduct all sorts of business, regulatory, PV and other non-litigation reports, tests, analyses, investigations, etc.
                                                                     2
  Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 4 of
                                        31



GSK’s representation that the Driver custodial file was complete. Third, Plaintiffs are under significant time
constraints to complete discovery under PTO #30 and will be unable to meet those obligation or move the
litigation forward without depositions starting immediately. GSK’s continued failures have caused significant
prejudice to Plaintiffs. Finally, GSK restricted the ESI timeframe without consulting or notifying Plaintiffs. This
is directly contrary to the spirit of cooperation urged by this Court.

   4. Relief Sought by Plaintiffs

        Plaintiffs maintain that the thrice-rescheduled Driver deposition must proceed next week for Plaintiffs to
meet their obligations to this Court; however, Plaintiffs move to compel a second deposition of Ms. Driver within
thirty days of GSK’s complete production of her custodial file. This is warranted given GSK’s unapologetic
continued violations of PTO 47, which have unfairly prejudiced Plaintiffs. Plaintiffs further request that GSK be
compelled to produce the custodial documents from September 19, 2019 through August 24, 2020 immediately
and that GSK produce the August 24, 2020 through February 1, 2021 documents within fourteen (14) days. Last,
Plaintiffs request GSK be compelled to produce Graham Carey for deposition as scheduled on March 17th and
Andrew Searle for deposition as scheduled on March 31st with a second deposition within 30 days of complete
production of their delayed custodial files.




                                                        3
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 5 of
                                      31




                           Exhibit A
                   Case 9:20-md-02924-RLR Document
                                              In Re3062-7  Entered
                                                   Zantac 31
                                                          MDL  No.on FLSD Docket 03/17/2021 Page 6 of
                                                                   2924
                                        GSK Discovery Summary-High Level Overview 2-26-2021
Discovery Category                                                              GSK
Non-Custodial          Incomplete

Tranche 1 Custodial Incomplete
30(b)(6) depositions None completed
                     2 to reschedule (production delay)
                     3 scheduled (wks of 3/3, 3/16, 4/16)
Tranche 2 Custodial Agreed but need to discuss timing of production


Fact Depositions       2 scheduled (3/17 &3/31); 2 requested in January – still waiting on dates.

PTO 54 Soft Caps       35 depositions – none taken yet
Depos #s



                      Status of Non-Custodial Document                            Noncustodial                           GSK
                                Production GSK                                    PTO 47 Due by 3/15
                     Per PTO 47 - Substantial completion                          Regulatory                             Need to confirm it was
                                   by 3/15                                                                               finally completed with the
6/1-10/2                                     78,087                                                                      production made
                                                                                                                         on 2/24
10/3-11/24                                  5,778                                 Pharmacovigilance/Adverse Event        Incomplete

11/25-12/31                                 1,876                                 Studies (Clinical, Preclinical, etc)   Incomplete
1/1-1/15                                    1,591                                 NDMA investigation/testing             Incomplete
1/16-1/31                                   2,292
                                                                                  Manufacturing, Storage, Shipping       Incomplete
2/1-2/15                                    2,163
2/16-present                                 643                                  Stability Testing/Chromatograms        Incomplete

TOTAL:                                      92,430                                Sales & Marketing                      Incomplete
    Case 9:20-md-02924-RLR Document
                               In Re3062-7  Entered
                                    Zantac 31
                                           MDL  No.on FLSD Docket 03/17/2021 Page 7 of
                                                    2924
                        GSK Discovery Summary-High Level Overview 2-26-2021




                                    Status of Custodial File Productions GSK
                               PTO 47: Tranche 1 Custodial Document Production
Begin by 11/24
substantial completion by 12/31

# of custodial documents produced                  0
between 10/2-11/24

# of custodial documents produced                  4,355
between 11/25-12/31

# of custodial documents produced                   6,343
between 1/1-1/31

# of custodial documents produced                   20,863
2/1-present
              Case 9:20-md-02924-RLR Document
                                         In Re3062-7  Entered
                                              Zantac 31
                                                     MDL  No.on FLSD Docket 03/17/2021 Page 8 of
                                                              2924
                              GSK Discovery Summary-High Level Overview 2-26-2021
Custodian               Deposition Date       Status of Custodial File Productions
                                              PTO 47 DUE DATE 12/31/2020
Leslie Driver (30b6     Scheduled             Completed for documents 2017-9/13/2019Incomplete 9/13/2019-present
witness)                1/21 –                Documents from 9/13/2019-8/2020 allegingwill be produced 2/26/2021
                        cancelled
                        Scheduled 2/4
                        – cancelled
                        Scheduled 3/3
Steve Hobbiger          Scheduled 2/18 –
(30b6 witness)          cancelled             Incomplete all timeframes
                        Needs to be
                        rescheduled
Jim Harvey              Scheduled 2/25 –
(30b6 witness)          cancelled             Incomplete all timeframes
                        Needs to be
                        rescheduled
Graham Carey            Scheduled 3/17
Fact witness                                  Incomplete all timeframes
Andrew Searle           Scheduled 3/31
Fact Witness                                  Incomplete all timeframes
Steve McNeish           Original
(30b6 witness)          offered date          Incomplete all timeframes
                        3/19
                        GSK wants to
                        reschedule
Fred Eshelman           Date requested 1/18
Fact Witness            No dates offered      Complete?
David McFarlane         Date requested 1/18
Fact witness            No dates offered      Complete?
Unknown                 Original
(30b6 sales &           offered date          Unknown
marketing)              4/16
                        GSK wants to
                        reschedule
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 9 of
                                      31




                           Exhibit B
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 10 of
                                       31



                      Timeline Regarding Driver Deposition and Related Discovery

    •   November 25, 2020: GSK’s counsel informed us that it had searched Ms. Driver’s custodial
        file from 2017 to present.
    •   December 2, 2020: GSK produced the first 98 documents from the Leslie Driver custodial
        file.
    •   January 4 and 7, 2021: Additional Driver productions were made on January 4th and January
        7th (14 days before the scheduled deposition in violation of PTO 54).
    •   January 15, 2021: counsel for GSK notified Plaintiffs that they just learned that the regulatory
        file production was actually incomplete and there were additional documents that would be
        produced January 18th. It was recommended that the deposition be rescheduled so that
        Plaintiffs would have an opportunity to review the documents. Plaintiffs agreed to postpone
        the deposition for two (2) weeks until February 4th.
    •   January 18, 2021: A regulatory production made by GSK.
    •   February 2, 2021 at 12:09 am: Less than 48 hours prior to the rescheduled deposition, GSK
        produced an additional 18,000 pages of regulatory documents.
    •   February 2, 2021, at 4:15 pm, GSK notified Plaintiffs for the first time that it inadvertently
        failed to run all agreed upon search terms across the custodial files, including key terms like
        Zantac, Ranitidine, and NDMA. As a result, all GSK custodial file productions to date were
        incomplete1, including Leslie Driver’s. Again, counsel for GSK notified Plaintiffs that the
        deposition rescheduled for February 4th should be taken down until they could determine how
        many documents were still to be produced. Plaintiffs agreed.
    •   In addition, two additional 30(b)(6) depositions (pharmacovigilance and clinical/preclinical)
        had been scheduled since early December for February 18th and February 25th. GSK notified
        counsel that those two custodial files would also be impacted and that the combined deficiency
        in custodial production for these two witnesses was roughly 140,000 documents. GSK
        requested that these be postponed as well. Plaintiffs did not agree but said they would consider
        after additional information became available relating to the timing of the additional custodial
        productions.
    •   February 4, 2021: During a meet and confer with the Special Master, GSK stated that there
        were approximately 7000 documents from the Leslie Driver custodial file under review.
    •   February 8, 2021: GSK indicated that there were 5472 documents from the Driver custodial
        file under review AND there were still additional Driver documents tied up in
        privilege/redaction review from the initial collection based upon the incomplete search terms.
        Additionally, due to the reported size of the pending custodial productions for the other
        witnesses, Plaintiffs agreed to postpone the February depositions until the documents were
        produced.2
    •   Plaintiffs also identified a list of key GSK clinical, regulatory and PV documents, including
        GSK’s NDMA studies and investigation, that had still not been produced (and which are
        pertinent to the Driver and other scheduled 30(b)(6) depositions). GSK indicated that these
        documents would be produced as well in advance of the deposition per the Deposition Protocol.

    1
      Counsel for GSK represented that there were approximately 285,000 documents that would need to be reviewed and
    produced as a result of this failure to run search terms.
    2
      GSK also notified Plaintiffs that the noncustodial productions in these functional categories were incomplete and
    would also not be completed prior to these depositions.


                                                            1
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 11 of
                                       31



    •   February 17, 2021: Counsel for GSK notified Plaintiffs via email that the Leslie Driver
        custodial file was now complete with only an additional 670 documents having been produced
        on February 12th. Prior to this, only 273 total custodial documents had been produced for Leslie
        Driver in December and January. GSK also stated that the regulatory production would be
        updated by Friday February 19th or early the next week (February 22nd or 23rd).
    •   Plaintiffs questioned the completeness of the production because of the prior representations
        that there were between 5000-7000 Driver documents.
    •   GSK again assured Plaintiffs that the Driver custodial file was complete. Based upon these
        representations, Plaintiffs agreed to reschedule the deposition for March 3rd.3
    •   GSK and Plaintiffs then had a meet and confer with the Special Master at which point GSK
        told Plaintiffs that the Driver custodial documents had only been collected until September 13,
        2019.
    •   This was contrary to prior representations by GSK counsel on November 25, 2020, that Ms.
        Driver’s documents were searched from “2017 to present.” Plaintiffs were surprised to hear
        this as the September 13, 2019 would be unlikely to capture highly relevant documents as this
        date is before the GSK global recall of Zantac, the related regulatory inquiries and GSK’s
        investigation of NDMA; and 6 months before this MDL was formed and over a year before
        PTO 47 was entered.
    •   During that call, Plaintiffs were told that Ms. Driver’s updated custodial production would be
        completed early the following week by Feb. 22-23.
    •   February 23, 2021: Plaintiffs asked about the updated regulatory production as it still was not
        produced and we needed it immediately for the upcoming March 3rd rescheduled deposition.
    •   In response, GSK now advised Plaintiffs that the updated regulatory production had not even
        been reviewed yet but that they had requested it be prioritized along with the Driver updated
        custodial file post 9/13/2019.
    •   Plaintiffs notified GSK that this was disappointing as this was completely contrary to what
        they had been told the prior week.
    •   Plaintiffs advised GSK that they intended to proceed with the deposition that had now been
        rescheduled for the 3rd time and requested that the documents be produced by close of business
        on February 24, 2021 and, if they were not, they would proceed with the deposition as
        scheduled and request that the witness be produced a 2nd day at GSK’s expense and without
        counting against the soft deposition cap under PTO 54.
    •   GSK advised that the updated Regulatory production would be produced by close of business
        on February 24th and that the custodial file would be produced on Friday, if not sooner and
        both would be “modest in size.”
    •   Further, GSK did not agree to a second deposition. Plaintiffs thereafter requested that the
        documents be produced sooner so they could be loaded and reviewed; Ms. Driver’s deposition
        had been rescheduled the third time for March 3rd based upon GSK’s representation that the
        documents would be produced on February 19th or the beginning of the week of February 22nd.

    3
      We are now over 9 months from when we initially served our notice for this deposition and there are just over 5
    months left before August 2. The significance of this delay cannot be underestimated and that’s why Plaintiffs began
    sounding this alarm 6 months ago. GSK is the most “discoverable” Defendant in this litigation, as recognized by them
    and the Court in PTO 54 which sets “soft cap” of 38 depositions of GSK, double the next largest number. So, 9
    months to get to one deposition with 37 more arguable due in 5 months. That is not fair to Plaintiffs. By contrast, BI
    put up its Regulatory witness for deposition on October 30, 2020, and, just recently, because of its delays in production,
    has agreed to put their witnesses up for a 2nd deposition after production is complete and at their expense.


                                                                2
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 12 of
                                       31



    •   In addition, Plaintiffs asked how large the productions were and requested a PTO 32 final meet
        and confer.
    •   GSK has indicated that the custodial production would be approximately 1100 documents and
        would not be produced until Friday February 26, 2021, however the custodial file cut off date
        was now 8/2020, again a date unilaterally set by GSK.
    •   February 25, 2021: A final meet and confer took place, during which GSK notified Plaintiffs
        that the custodial files of the upcoming fact witnesses whose depositions are currently
        scheduled for March 17 and March 31, would not be complete until March 31st so those
        depositions should be rescheduled for April.
    •   The dispute is now properly before the Court for resolution.




                                                    3
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 13 of
                                       31




                            Exhibit C
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 14 of
                                       31




                                          600 THIRD AVENUE
                                              12th FLOOR
                                       NEW YORK, NEW YORK 10016

                                          Toll Free: (888) 480-1123
                                            Fax: (888) 499-1123
                                         www.ChaffinLuhana.com

                                              October 22, 2020

    Sent Via E-Mail
    Will Sachse
    Dechert LLP
    2929 Arch Street
    Philadelphia, PA 19104
    will.sachse@dechert.com

    Sent Via E-Mail
    Patrick Oot
    Shook, Hardy & Bacon
    1800 K Street NW, Suite 1000
    Washington, D.C. 20006
    oot@shb.com

              Re:       Zantac/Ranitidine Litigation – GSK Discovery

    Dear Will and Patrick:

           In anticipation of GSK’s initial Tranche 1 custodial file productions, Plaintiffs request
    information regarding the search methodology that you are employing to collect the custodial files.

            The ESI Protocol mandates that GSK make reasonable searches for reasonably accessible
    information in its ESI systems, removable media, and cloud-based accounts. See In re: Zantac
    (Ranitidine) Prods. Liab. Litig., MDL NO. 2924 (S.D. Fla.), Pretrial Order No. 29 (“ESI
    Protocol”), VI.1. Further, GSK is required to confer with Plaintiffs’ counsel regarding the
    identification and collection of ESI sources, search methodologies, search terms, dates restrictions,
    and custodian restrictions, including custodial documents. Id. at VI.4-5. The PTO outlines an
    iterative and cooperative approach, requiring meet and confers between the parties. Id. at VI.5.




     New York Office:                             Pittsburgh Office:                     West Virginia Office:
     600 Third Ave., 12th Floor                 615 Iron City Drive                           3200 Main St.
     New York, NY 10016                        Pittsburgh, PA 15205                     Weirton, WV 26062
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 15 of
                                       31
                                                                                     February 26, 2021
                                                                                             Page | 2

           To this end, for each custodial file that you intend to produce, Plaintiffs request that you
    provide the below information by October 29, 2020 or immediately schedule a meet and confer to
    discuss same.

          1. Identity and role of custodians. For each custodian, please identify the dates that they
             worked for GSK and on Zantac specifically.

          2. Data sources. For each custodian, please identify the specific data sources that you are
             searching for each custodial file, including but not limited to current or legacy systems. Id.
             at VI.2. (requires GSK to diligently search the data sources within their custody and/or
             control to collect responsive and reasonable accessible ESI, including but not limited to:
             (i) email accounts; (ii) electronic devices; (iii) any other hardware storage devices; (iv)
             social media; (v) any website where a Party made online postings; and (vi) cloud storage.)
             Please disclose data sources which you believe will have responsive custodial file
             information but are no longer active and what steps, if any, you intend to take to reactivate
             the data source for search and production of relevant discovery.

          3. Date restrictions. For each custodian, please identify the date range that you are conducting
             the search for and provide the dates that they worked on Zantac as this information is
             necessary to assess whether GSK is searching an appropriate time frame. PTO 29 requires
             that you confer with us regarding date restrictions. Id. at VI.5.

          4. Legacy systems. For each custodian, please identify what legacy system(s), if any, GSK is
             searching for custodial document. PTO 29 specifically states that your client must perform
             reasonably diligent searches across all data sources, including sources that are not currently
             in use. Id. at PTO 29, VI.2.

            Please provide the requested information, which comports with Defendant’s obligations
    that are outlined in the ESI Protocol. Plaintiffs would like to resolve these matters utilizing the
    iterative process described in PTO 29; however, if GSK intends not to collaborate on these issues,
    please advise so we may address these issues with the Special Master.


                                                    Very truly yours,



                                                    Roopal P. Luhana



    cc:      Tracy Finken, Esq. (via Email)
             Mike McGlamry, Esq. (via Email)
             Evan Montgomery, Esq. (via Email)
             Valerie Blevins, Esq. (via Email)
             Lindsay Cohan, Esq. (via Email)
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 16 of
                                       31




                           Exhibit D
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 17 of
                                       31


    From: Roopal Luhana
    Sent: Monday, November 16, 2020 10:24 PM
    To: Davis, Melissa Nott (SHB) <mndavis@shb.com>
    Cc: Courtney Griffin <griffin@chaffinluhana.com>; Sachse, Will <will.sachse@dechert.com>; Oot, Patrick
    L. (SHB) <OOT@shb.com>; Tracy Finken <tfinken@anapolweiss.com>; Mike McGlamry
    <mmcglamry@pmkm.com>; Ricardo Martinez-Cid <RMartinez-Cid@podhurst.com>; Behram Parekh
    <behram.parekh@drlawllp.com>; Evan Montgomery <EMONTGOMERY@shb.com>; Roopal Luhana
    <Luhana@chaffinluhana.com>

    Subject: Re: Zantac/Ranitidine Litigation – GSK Discovery

    Melissa, thank you for discussing GSK’s Tranche 1 custodial file production with our
    team on Friday evening. I wanted to follow-up on what was discussed.

    You agreed that you will produce the following information early this week: identified
    custodians; dates of GSK employment; and dates custodians worked on
    Zantac/Ranitidine products. Additionally, you agreed that you would provide answers to
    the following:
        Data sources you're searching for the Tranche 1 custodians
        Timeline for when GSK began using e-mail. You provided that GSK currently
            uses Microsoft Exchange, and previously used Lotus Notes. Please provide
            dates of use for each.
        Email retention and deletion policies during all relevant time frames
        Internal messaging systems GSK used and when.
        Internal messaging retention and deletion policies during all relevant time
            frames.

    During Friday’s M&C you mentioned that the date restrictions you plan to use for
    custodial searches will be based on the custodians’ time working on Zantac/ranitidine
    products. We prefer you use the broader timeline based on employment dates. The
    concern, as you raised, is that it is difficult to pinpoint exact dates custodians worked on
    Zantac/Ranitidine and therefore we'd want you to liberally apply such timelines based
    on employment. You also stated that, at this time, your team has not identified any
    legacy data source systems. Additionally, the data sources you identified you plan to
    search include e-mail, OneDrive, personal share drives, team sites, and team shared
    drives. Please let us know if there are any other sources being searched per my
    10.22.20 Letter including e-devices, other hardware storage devices, social media,
    cloud storage or any other data sources. Lastly, you noted that many custodians may
    be paper based (e.g., Stan Hall’s 1992-1996 tenure).

    We look forward to hearing from you this week about the issues referenced above.

    Best,
    Roopal
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 18 of
                                       31




                            Exhibit E
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 19 of
                                       31
 Zantac -- Information regarding GSK Custodian ESI

 Davis , Melissa Nott (SHB) <m ndavis@ shb.com >
 Wed 11/25/2020 2:09 PM
 To: Roopal Luhana <Luhana@chaf finluhana.com >; Courtney Griffin <griffin@chaffinluhana.com>; Tracy Finken
 <t finken@a napolweiss.com >; Mike McGlamry <mmcglamry@pmkm.com >; Ricardo Marti nez-Cid <RMarti nez-
 Cid@podhurst.com >; Behram Parekh <behram.parek h@drlawllp.com >
 Cc: Oot, Patrick L. (SHB) <OOT@shb.com >; Montgomery, Evan (SHB) <EMONTGOMERY@shb.com >; Blevins, Valerie (SHB)
 < VBLEVINS@shb .com >; Sachse, Will < will.sachse@ dechert.com >; Coha n, Lindsey <Lindsey.Cohan@dechert.com >
 Roopal,

 I'm writing to respond to your questions regarding the custodian ESI and to follow up on our meet and confer
 regarding same.

 To be clear, these are not the first tranche of custodians, rather these are the only custodians the parties have
 agreed to. We agreed to produce custodial files by December 31,2020 for 30 of the custodians and for the 8
 custodians GSK continues to investigate, we'll produce documents by the end of January 2021 to the extent there
 are documents to be produced. As we mentioned during our meet and confer, GSK is making its best efforts to
 meet these agreed to deadlines, however the vagaries of Covid 19 and the current situation in the UK may require
 us to revisit them.

 We do not agree to search a custodian's entire ESI file without regard to when they worked on Zantac. To the
 extent Plaintiffs have concerns about the date ranges for a custodian identified on the chart, we can address them
 on a custodian by custodian basis.

 As I told you during our meet and confer, GSK intends to search the following sources for the agreed upon
 custodians: Outlook email (including any available for former employees), OneDrive, employee Personal
 Share and Hard Drive data, team sites and file share data identified for the custodians. At this time we
 are not aware of other sources of ESI or legacy sources that would need to be reactivated for any
 custodian. As we discussed, some of the custodians will have limited ESI based on the dates they were
 GSK employees and the technology in use at the time.


 As we also discussed, to the extent Plaintiffs are concerned about the documents produced for a specific
 custodian we can meet and confer further regarding the sources of ESI and any retention policies that
 might impact the available ESI for the specific custodian.


 The information for the 30 agreed to custodians is:


         Custodian              Hire Date               Leave Date                  Zantac              ESI Search Date
                                                                                 Involvement                 Range
     Bradshaw, John                                                                                    3/22/1999 to
                                                                                                       4/19/2002
     Brittain, Roy                                                                                     1972 to 1990
     Carey, Graham                                                                                     2015
                                                                                                       2019 to present
     Conner, Ethnie                                                                                    2014 to present
     Curnow, Randall                                                                                   12/1/90 to
                                                                                                       9/21/95
     Driver, Leslie                                                                                    2017 to present
     Eshelman, Fred                                                                                    1972 to 1985
                                                                                                       1988 to 1990
 I                        I

                                                                                                                          1/3
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 20 of
  Gerding, Thomas                      31                            1984-1993

  Harvey, Jim
  Hobbinger, Steve
  Hull, Stan
                      REDACTED                                                           1996-1998
                                                                                         2019 to present
                                                                                         2009 to present
                                                                                         1992-1996
                                                                                         1999-2002
  Jack, David                                                                            1972-1987

  MacDonald,                                                                             2012 to present
  Gordon
  Martin, Leslie

  MacFarlane, David                                                                      1981-1989
  McGhie, Steve                                                                          2019 to present
  Mohammed,                                                                              2019 to present
  Hlack
  Pipkin, Graham                                                                         Under
                                                                                         investigation
  Poynter, Desmond                                                                       Under
                                                                                         investigation
  Price, Barry                                                                           Under
                                                                                         investigation
  Richards, David                                                                        Under
                                                                                         investigation
  Ruvane, Joseph                                                                         Under
                                                                                         investigation
  Searle, Andrew                                                                         2010 to present
  Sirgo, Mark                                                                            Under
                                                                                         investigation
  Steel, Helen                                                                           2019 to present
  Steigrod, Alan                                                                         Under
                                                                                         investigation
  Summers, Karen                                                                         1984 to 1987
  Whelan, Giuseppe                                                                       2016 to present
  Wise, Peter                                                                            Under
                                                                                         investigation
  Wood, John                                                                             1983 to 2000

 Of the 8 custodians GSK continues to investigate, we have the following information to share:

      Custodian            Hire Date           Leave Date        Zantac Involvement       ESI Search Date
                                                                                               Range
  Daly, Jim                                                                              Under

  Dixon, Jon
  Mills, Jane
                      REDACTED                                                           investigation
                                                                                         1987-1992
                                                                                         1986 to 2001

 As you can see from the chart, many of these custodians were with the company a very long time ago
 and the likelihood of there being ESI for them is remote. We have been looking for hard copy files for

                                                                                                            2/3
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 21 of
                                                31 their entire time they were with the company
 them separately. For some custodians we have used
 where their tenure was shorter and we have not determined their Zantac involvement timeline.

 You also asked when GSK began using Microsoft office as an email program. By 1999 Glaxo Wellcome
 standardized its email system on Microsoft Exchange. In 2002 Glaxo Wellcome began migrating to Lotus
 Notes, version 5; the migration was completed in 2004. In 2009-2010 GSK transitioned to Office 365, its
 current email system.

 We will continue to move forward with collecting the ESI for these custodians based on the dates of
 Zantac involvement we have identified for each custodian . Where we are still investi gati ng, we'll
 provide additional information when we have it.

 Have a safe and happy Thank sgiving.


 Melissa Nott Davis
 Of Couns el
 Shook, Hardy & Bacon L.L.P.


 o: 617-531-1673   I ce ll:   617-697-0137   I mndavis@shb.com




 CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the
 person or entity to which it is addressed and may contain confidential and/or privileged material. Any
 unauthorized review, use, disclosure or distribution is prohibited . If you are not the intended recipient,
 please contact the sender by reply e-mail and destroy all copies of the original message. Thank you.




                                                                                                               3/3
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 22 of
                                       31




                            Exhibit F
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 23 of
                                       31
 Fw: Call with GSK re Search Terms, Custodial Files and Depositions
 Roopal Luhana <Luhana@chaffinluhana.com>
 Thu 2/25/2021 4:55 PM
 To: Courtney Griffin <griffin@chaffinluhana.com>


 @   1 attachments (87 KB)
 GSK Custodian Production Information Provided to Plaintiffs 2.4.2021.pdf;




 From: Davis, Melissa Nott (SHB) <mndavis@shb.com>
 Sent: Thursday, February 4, 20219:53 PM
 To: Roopal Luhana <Luhana@chaffinluhana.com>; Egli, Gabe (SHB) <GEGLl@shb.com>; Tracy Finken
 <tfinken@anapolweiss.com>; Mike McGlamry <mmcglamry@pmkm.com>; Eric Chaffin
 <chaffin@chaffinluhana.com>; Oot, Patrick L. (SHB) <OOT@shb.com>; Sachse, Will <will.sachse@dechert.com>;
 Dave Stanoch <d.stanoch@kanner-law.com>
 Subject: RE: Call with GSK re Search Terms, Custodial Files and Depositions


 Following up on our meet and confer today, we have attached a chart containing information regarding
 the GSK custodians for whom we have produced documents to date. We have included information
 regarding the hit counts for the provisional terms within the date range and included the families. The
 GSK review team is reviewing that set now.

 Also, we have a total of 101 reviewers assigned so far. We have 53 now, 16 starting tomorrow and 32 on
 Monday.

 Please let us know if you would like to discuss this before our 1Oam status conference.


 Melissa Nott Davis
 Of Counsel
 Shook, Hardy & Bacon L.L.P.




 -----Original Appointment-----
 From: Oot, Patrick L.(SHB)<00T@shb.com> On Behalf Of Roopal Luhana
 Sent: Thursday, February 4, 2021 2:28 PM
 To: Egli, Gabe (SHB); Davis, Melissa Nott (SHB)
 Subject: FW: Call with GSK re Search Terms, Custodial Files and Depositions
 When: Thursday, February 4, 2021 3:00 PM-4:00 PM (UTC-05:00) Eastern Time (US & Canada).
 Where :




 -----Original Appointment-----
 From: Roopal Luhana <Lyhana@chaffinluhana,com>
 Sent: Thursday, February 4, 202110:19 AM
 To: Roopal Luhana; Tracy Finken; Mike McGlamry; Eric Chaffin; Oot, Patrick L. (SHB); Sachse, Will; Dave Stanoch

                                                                                                                   1/2
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 24 of
                                                         31 Depositions
 Subject: Call with GSK re Search Terms, Custodial Files and
 When: Thursday, February 4, 2021 3:00 PM-4:00 PM (UTC-05:00) Eastern Time (US & Canada).
 Where:

 EXTERNAL
 Roopal Luhana is inviting you to a scheduled Zoom meeting.

 Topic : Call with GSK re Search Terms, Custodial Files and Depositions
 Time: Feb 4, 202103:00 PM Eastern Time {US and Canada)

 Join Zoom Meeting
 https://us02web.zoom.us/j/81298698894?pwd=NEZxMkNXb0plTXIHN09zM3NCUXpudz09

 Meeting ID: 812 9869 8894
 Pass code: 378588
 One tap mobile
 +16465588656,,81298698894#,,,,*378588# US (New York)
 +13017158592,,81298698894#,,,,*378588# US (Washington DC)

 Dial by your location
 +1 646 558 8656 US (New York)
 +1301 715 8592 US (Washington DC)
 +1 312 626 6799 US {Chicago)
 +l 253 215 8782 US (Tacoma)
 +1346 248 7799 US (Houston)
 +1669 900 9128 US (San Jose)
 Meeting ID: 812 9869 8894
 Passc ode: 378588
 Find your local number: https://us02web.zoom.us/u/kmw5U3uZy




                                                                                            2/2
  Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 25 of
                                         31

                                                                                                                           Expected Production   Provisional
                                                                                                                                 Date for        Terms with
                                                                                  Documents Produced      Documents in       Priv/Redaction    Date Range and
              Custodian            Date of Departure    ESI Date Range Searched       as of 2/3/21   Priv/Redaction Review     Documents          Families
Bradshaw, John                          REDACTED
                                      REDACTED
                                                2      3/22/1999 to 4/19/2002               0                 Yes               2/5/2021             455
Brittain, Roy                                          No ESI                               0                 Yes               2/5/2021             No
Carey, Graham
                                   REDACTED            9/1/1985 to 9/13/2019               143                Yes              2/19/2021           44,136
Conner, Ethnie                                         8/13/1990 to 9/13/2019              290                Yes              2/19/2021           30,570
Cook, John (Plaintiffs' J Cook?)                       No ESI                                0                No                   n/a               No
Curnow, Randall                                        No ESI                               0                 No                   n/a               No
Daly, Jim                                              No ESI                              707                Yes              2/12/2021             No
Dixon, Jon                                             1/1/1987 to 12/31/1992               0                 No                   n/a               417
Driver, Leslie                                         1/1/2017 to 9/13/2019               237                Yes              2/12/2021            5,472
Eshelman, Fred                                         No ESI                               91                Yes              2/12/2021             No
Gerding, Thomas                                        10/1/1983 to 1/8/2010                9                 Yes              2/12/2021             428
Harvey, Jim                                            1/1/2019 to 9/13/2019              1,912               Yes              2/19/2021           73,518
Hobbiger, Steve                                        1/1/2009 to 9/13/2019               516                Yes              2/19/2021           12,154
                                                       1/1/1992 to 12/31/1996
Hull, Stan                                             1/1/1999 to 9/13/2019            3,073                 Yes               2/19/2021             3
Hunt, John H.                                          No ESI                             0                   No                   n/a               No
Jack, David                                            No ESI                             0                   No                   n/a               No
Lewis, James                                           No ESI                             0                   No                   n/a               No
MacDonald, Gordon                                      9/6/1999 to 9/13/2019             126                  Yes               2/19/2021          28,020
MacFarlane, David                                      No ESI                             0                   Yes               2/12/2021            No
Martin, Leslie E.                                      No ESI                             0                   No                   n/a               No
McGhie, Steve                                          1/1/2019 to 9/13/2019             238                  Yes               2/12/2021           2,598
McIsaac, Richard                                       No ESI                             0                   No                   n/a               No
Mills, Jane                                            No ESI                             0                   No                   n/a               No
Mohammed, Hlack                                        6/14/1993 to 9/13/2019             71                  Yes                  n/a             16,362
Pick, CR                                               6/3/1974 to 6/31/2007              0                   No                   n/a               192
Pipkin, Graham                                         No ESI                             6                   No                   n/a               No
Poynter, Desmond                                       No ESI                             0                   No                   n/a               No
Price, Barry                                           No ESI                             0                   No                   n/a               No
Richards, David                                        7/10/1989 to 1/4/2010              0                   Yes               2/12/2021            208
Ruvane, Joseph                                         No ESI                             11                  Yes               2/12/2021            No
Searle, Andrew                                         9/13/1992 to 9/13/2019           1,276                 Yes               2/12/2021          19,586
Sirgo, Mark                                            No ESI                            250                  Yes               2/12/2021            No
Steel, Helen                                           10/1/1992 to 9/13/2019             47                  Yes               2/12/2021           4,997
Steigrod, Alan                                         No ESI                             50                  Yes               2/12/2021            No
Summers, Karen                                         No ESI                             0                   No                   n/a               No
Sutherland, MF                                         No ESI                             0                   No                   n/a               No
Whelan, Giuseppe                                       9/29/1997 to 9/13/2019             32                  Yes               2/12/2021          14,917
Wise, Peter                                            No ESI                             45                  No                2/12/2021            No
Wood, John                                             No ESI                             0                   No                   n/a               No
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 26 of
                                       31




                           Exhibit G
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 27 of
                                       31


                                                 MEMORANDUM

    DATE: October 9, 2020

    RE: Memorialization of Agreement re Custodial Search Terms & First Tranche of Custodians Between
    Plaintiffs and GlaxoSmithKline, LLC per Amended PTO No. 47

    Pursuant to Amended PTO No. 47, the Plaintiffs and GlaxoSmithKline, LLC (“GSK”) (collectively, “the
    Parties”) have met and conferred on the issue of search terms and custodians, and have agreed to the
    following:


    Search Terms:

        •   As stated in PTO 29, the compromises and negotiations regarding key word searching should not
            be used to evidence practices by GSK in any future litigation. “The Court also expressly
            emphasizes that in light of these unique circumstances, not only should this Protocol not be taken
            to bind any Party here to these or similar provisions in future litigation, but it cautions that the
            provisions here were negotiated by the Parties in light of the very unique circumstances of this
            Litigation and thus may not be well-suited to other litigations.”


        •   We will select a set of custodians to run search terms on. Those “Test Custodians” will be
            dependent on negotiations underway between Will and Tracy and (of course) actual custodial ESI
            inventory. For example, as we discussed, it is unlikely custodial ESI exists from the 90s. The
            parties will meet and confer to assure that the "Test Custodians" will be representative in number
            and custodian type/functionality and an appropriate sample to use for the search term
            process. The parties will choose the "Test Custodians" by October 13 provided that GSK provide
            the size of the custodial files and time frame they cover including the specific time frame each
            Custodian worked on Zantac. The parties, however, recognize that as custodians change the
            operation of the proposed search terms will vary and recognize the need to make adjustments
            going forward. Further, the parties recognize as additional information becomes available as
            discovery continues, the Parties can work together and agree to add, subtract or refine search
            terms and queries. Per the ESI Protocol, this is meant to be an iterative and cooperative
            process.


        •   In our 9/18 letter, we described GSK’s anchor and issue search term process; Plaintiffs have
            countered with a list of standalone terms and a separate list of terms with modifiers (“Plaintiffs’

                                                           1
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 28 of
                                       31


           Set”). In an effort to compromise and start the custodial review, GSK will run its own proposed
           search terms and Plaintiffs’ Set against the Test Custodians with the respective set of Search
           Terms. We understand that Plaintiffs are still refining that set with other Defendants and would
           want Plaintiffs' further input on that as well – in other words, GSK would like the benefit of the
           refinement work of search terms completed by Plaintiffs and the other Parties but understand it is
           differently situated then the other Defendants and different search terms may be applicable to it
           than other Defendants. GSK has reviewed Plaintiffs' standalone terms and will confirm these by
           October 16th; GSK will use its best efforts to ensure that the data for the Test custodians can be
           processed and searchable in time and the parties agree to extend the deadline if necessary despite
           best efforts. The parties will come to an agreement on the final search terms, the remaining terms
           with modifiers, by October 19.


       •   If GSK identifies terms or queries that lack precision, GSK will provide plaintiffs’ the requested
           keyword search term hit reports for the terms or queries lacking precision, the Parties will meet
           and confer to refine the search terms to resolve the issue. If search terms are found to be
           ineffective at capturing the requested information, whether it is due to lack of substantial
           document hits or false hits, GSK will alert Plaintiffs and the Parties will meet and confer to
           modify the search terms or queries as deemed necessary. The Parties will also meet and confer
           regarding the appropriateness and process of sampling for the document set that do not hit on the
           search terms. For search terms and queries lacking agreement or those terms and queries that
           have less than 50 hits, GSK will provide hit count reports by October 14 for the standalone terms
           and terms with modifiers and additional hit count reports once Plaintiffs refine above by October
           15 that include:
               o   the number of documents that hit on each term;
               o   the number of unique documents that hit on each term (docs that hit on a particular term
                   and no other term on the list); and
               o   the total number of documents that would be returned by using the proposed search term
                   list, including families (and without families).


       •   The Parties will meet and confer in good faith before October 16 to refine the terms further with
           the intent of running the standalone terms and terms with modifiers against GSK’s custodial files.
           In the event the dispute cannot be resolved regarding specific search terms and queries by
           October 19, discovery dispute procedures apply.



                                                         2
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 29 of
                                       31



        •   In the event that the Parties disagree on certain search terms by October 16, that disagreement
            will not delay the document review process. Review for relevance, confidentiality and privilege
            can continue on agreed terms to develop preliminary production sets while the parties continue to
            refine the documents eligible for review and the subset identified for production.


        •   GSK will continue to undertake efforts to isolate responsive and non-responsive documents in the
            search set that will improve the precision of the search terms and will discuss those efforts with
            Plaintiffs. We anticipate that continued discussion down the line. Once the custodial document
            review starts and we have a better understanding of the documents, we may identify documents
            that are irrelevant and will confer with Plaintiffs and agree on the best pathway to address those
            upcoming document sets which may include Plaintiffs proposing modifications to the search
            terms and queries. The parties agree that it is the intent of the parties to review search term hit
            documents, parent e-mail messages and family member documents in responsive families
            identified by the search terms and queries in their entirety for relevance, confidentiality and
            privilege. There may be instances where documents can be evaluated categorically for relevance,
            confidentially and privilege and those currently unknown categories do not need review. In such
            instances, GSK will identify for Plaintiffs how the categorical evaluation is being conducted and
            the parties will meet and confer to discuss and agree on the appropriateness of it. As stated
            above, the parties recognize as additional information becomes available as discovery continues,
            the Parties can work together identify these categories. Per the ESI Protocol, this is meant to be
            an iterative and cooperative process.


    Custodians:

             During the week of October 5, 2020, counsel for Plaintiffs and counsel for GSK met and conferred
    several times to discuss custodial file production. The Parties exchanged initial lists of proposed custodians
    in accordance with the instructions set forth in PTO No. 47. The combined lists totaled 50 custodians,
    including 12 current employees proposed by GSK as having historic or recent involvement in Zantac-
    related issues and 38 former employees that Plaintiffs believe had significant involvement with Zantac in
    the 1980’s and early 1990’s. Counsel for GSK explained that with respect to former employees, GSK is
    unlikely to have traditional “custodial files” that would include electronic data/emails and correspondence,
    and that the archived GSK documents are not organized by “custodian.” Rather, GSK could look for
    archived documents that are reasonably likely to include hard-copy documents associated with a particular
    custodian. The Parties agreed that it made sense to gather additional preliminary information and continue


                                                          3
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 30 of
                                       31


    the discussion. The Parties agreed to a general principle of reasonableness and ongoing communication
    with respect to custodial identification and file production. The Parties will work together to use a “funnel
    down” approach that targets additional custodians in the relevant areas. At the same time, should
    investigation disclose that GSK is unlikely to have responsive archived documents for a requested custodian
    in a particular subject area, the Parties will use a flexible and cooperative approach to determine whether
    the parties can substitute another custodian in the same relevant area.
            After investigation, GSK informed Plaintiffs that 12 of the 50 potential custodians do not appear to
    have custodial documents based upon a preliminary search of the indices of archival documents. This table
    identifies the status of GSK’s custodial investigation.
     No.    Custodian                    Status                No.     Custodian                    Status
     1      Ainge, G                     No hits               26      Pick, CR                     Investigating
     2      Bradshaw, John               Hits                  27      Poynter, Desmond             Hits
     3      Brittain, Roy                Hits                  28      Price, Barry                 Hits
     4      Carey, PF                    No hits               29      Richards, David              Hits
     5      Clitherow, John              No hits               30      Ruvane, Joseph               Hits
     6      Collin, David T.             No hits               31      Sirgo, Mark                  Hits
     7      Cook, J                      Investigating         32      Sisto, Frank                 No hits
     8      Curnow, MD Randall           Hits                  33      Spurling, Neville W.         No hits
     9      Daly, Mike                   No hits               34      Steigrod, Alan               Hits
     10     Eshelman, Fred               Hits                  35      Sutherland, MF               Investigating
     11     Gatehouse, David             No hits               36      Tanner, RW                   No hits
     12     Gerding, Thomas              Hits                  37      Wise, Peter                  Hits
     13     Harcourt, RA                 No hits               38      Carey, Graham                Current employee
     14     Hull, Stan                   Hits                  39      MacDonald, Gordon            Current employee
     15     Hunt, John H.                Investigating         40      McGhie, Steve                Current employee
     16     Jack, David                  Hits                  41      Whelan, Giuseppe             Current employee
     17     Lewis, James                 Investigating         42                                   Current employee
                                                                       Conner, Ethnie
     18     Martin, Leslie E.            Hits                  43      Driver, Leslie               Current employee
     19     McFarlane, David             Hits                  44      Hobbinger, Steve             Current employee
     20     Cholerton, Trevor            No hits               45      Steel, Helen                 Current employee
     21     Harvey, Jim                  Current               46      Dixon, Jon                   Investigating
                                         employee                                                   (current)
     22     Mohammed, Hlack              Current               47      McIsaac, Richard             No hits
                                         employee
     23     Searle, Andrew               Current               48      Mills, Jane                  Investigating
                                         employee
     24     Summers, Karen               Hits                  49      Pipkin, Graham               Hits
     25     Daly, Jim                    Investigating         50      Wood, John                   Hits

                                                          4
Case 9:20-md-02924-RLR Document 3062-7 Entered on FLSD Docket 03/17/2021 Page 31 of
                                       31




            GSK committed to produce 30 custodial files by December 31, 2020. Plaintiffs and GSK agree
    that GSK will continue to investigate the reasonable likelihood that custodial materials exist for the
    individuals on the combined list, with the understanding that if custodial file materials are reasonably likely
    to exist for all 38 custodians, GSK will produce relevant documents from 30 custodial files by December
    31, 2020 and relevant documents from the other 8 in January 2021. The Parties agreed that they would
    continue to meet and confer regarding the combined list and the results of GSK’s investigation on the
    existence of custodial materials for individuals on the combined list.




                                                          5
